Citation Nr: 0424277	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disability.

2.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the feet.

3.  Entitlement to an effective date prior to August 2, 2002, 
for a compensable rating for dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In an April 1999 rating decision, the RO denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for a kidney disorder and also denied claims of 
service connection for post-traumatic stress disorder (PTSD), 
depression, and hearing loss.  The veteran initiated and 
completed an appeal from these determinations.  The RO 
subsequent granted service connection for PTSD and 
depression, hearing loss and tinnitus.  These issues are 
therefore not in appellate status.  

A July 2002 rating decision denied service connection for a 
foot fungus, but in a September 2002 rating decision, the RO 
recognized that service connection for dermatophytosis of the 
feet had already been granted by rating decision in 1969.  
(formerly rated as skin disease manifested by acne vulgaris 
and dermatophytosis).  The July 2002 rating decision also 
established a separate rating for acne vulgaris 
(noncompensable) and a separate rating for 
dermatophytosis/tinea pedis (noncompensable).  A personal 
hearing was held at the RO in January 2003.  In an April 2003 
rating decision, the veteran was awarded a 10 percent 
disability evaluation for dermatophytosis of the feet, 
effective from August 2, 2002. 

Statements from the veteran and his representative suggest 
that a claim of clear and unmistakable error is being 
advanced in connection with a May 1969 rating decision which 
assigned an initial noncompensable rating for the disability 
which at that time was described for rating purposes as skin 
disease manifested by acne vulgaris and dermatophytosis.  
This matter is hereby referred to the RO for appropriate 
action. 

The issues of service connection for kidney disability (under 
a merits analysis) and entitlement to an effective date prior 
to August 2, 2002, for a compensable rating for 
dermatophytosis/tinea are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part. 


FINDINGS OF FACT

1.  In a May 1976 rating decision, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for kidney disease; a timely notice of 
disagreement was not received.

2.  Evidence received since the May 1976 rating decision is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of service connection for kidney disability.

3.  The service-connected dermatophytosis/tinea pedis is 
manifested by complaints of itching along with scaling and 
calluses, and onycholysis and onychodystrophy of toenails of 
both feet, but is not productive of constant exudation or 
itching, extensive lesions or marked disfigurement or 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or use of systemic therapy such as 
corticosteroids, or other immunosuppressive drugs required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.     




CONCLUSIONS OF LAW

1.  The May 1976 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for kidney disease 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 1976 rating decision is 
new and material, and the claim of entitlement to service 
connection for kidney disability has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The criteria for entitlement to a rating in excess of 10 
percent for dermatophytosis/tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.3, 4.7, 4.118 Diagnostic Codes 7806, 7817 (1997); 
Diagnostic Codes 7806, 7813 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In the present case a substantially complete application for 
new and material evidence for a kidney disorder was received 
in May 1998, and an application for service connection for 
dermatophytosis of the feet was initially received in March 
2002.  A rating decision in April 1999 denied the request to 
reopen the veteran's claim of entitlement to service 
connection for a kidney disorder, and in September 2002 the 
veteran was granted service connection for dermatitis of the 
feet and assigned a noncompensable rating.  In an April 2003 
rating a 10 percent disability evaluation was awarded for the 
disability.  In July 2003, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Notice of VCAA requirements was also 
included in the October 2002 Supplemental Statement of the 
Case, and in February 2001 and May 2002 letters from the RO 
regarding other disabilities.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  However, the 
Board finds this to be harmless error.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in July 2003was not given prior to the AOJ 
adjudications of the pertinent claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was reajudicated and a supplemental 
statement of the case was provided to the veteran in August 
2003.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his or her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

Concerning the veteran's claims of whether new and material 
evidence has been received to reopen service connection for a 
chronic kidney disorder, and a rating in excess of 10 percent 
for dermatophytosis of the feet, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service medical 
records, along with VA and private treatment records.  
Furthermore, the veteran has been afforded a VA medical 
examination for evaluation of his dermatophytosis of the 
feet.  With regard to providing assistance to the veteran it 
is also noted that he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and an increased rating.  
The discussions in the rating decisions and Statements of the 
Cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. Considering the foregoing, the Board therefore finds 
that the notice requirements of the VCAA and regulations have 
been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).



I.  Whether New and Material Evidence has been Received to 
Reopen a Claim of Service Connection for Kidney Disability

Service medical records show that in late 1968, the veteran 
received medical treatment for kidney symptoms clinically 
assessed as a probable slight kidney infection.  At discharge 
from service no pertinent complaints or findings were 
reported.  

A VA genitourinary medical examination performed in March 
1969 revealed the veteran's complaints of left costovertebral 
angle (CVA) pain since 1968, burning on urination and a 
urethral discharge. An intravenous pyelogram was performed 
which revealed no calcification and good, equal, kidney 
functioning.  It was determined clinically that there was no 
evidence of urinary tract infection or evidence of distortion 
or the cause of previous infection.   

A rating decision dated in May 1969, denied service 
connection for kidney disease indicating that no kidney 
disease was diagnosed.  The veteran did not file a notice of 
disagreement, and the decision became final.  38 U.S.C.A. 
§ 7105(c).  The veteran attempted to reopen his claim in 
April 1976.  A rating decision in May 1976 concluded that the 
claim of service connection for kidney disorder had been 
previously denied and that there was no evidence of chronic 
kidney disease in service or at the 1969 VA medical 
examination.  The veteran was notified of the decision in May 
1976, and again a timely notice of disagreement was not 
filed.  The May 1976 rating denial is the last final 
disallowance of the claim.  

The veteran attempted to reopen his claim of service 
connection for a kidney disorder in May 1998.  Among the 
clinical evidence received in conjunction with the veteran's 
claim were private medical records that were received in June 
1998, and dated from March through May 1998.  These clinical 
records reveal the veteran's complaints of mild flank 
discomfort along with results from medical tests that show a 
benign cortical cyst of the lower right kidney.  These 
medical records, as well as subsequent statements from the 
veteran indicate that he sustained injury to either kidney 
during an explosion that occurred during service.  Subsequent 
VA and private medical records through early 2003 reveal 
further study of the veteran's right kidney cyst.  

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen, filed prior to August 29, 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." See also Hodge v. West, 155 
F.3d 1356 (1998).  The Board notes here that the provisions 
of 38 C.F.R. § 3.156(a) have been amended. See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The amended version is only 
applicable to claims filed on or after August 29, 2001, and 
the change in the regulation does not impact the present 
case, in that his claim was initially filed in May 1998.

The medical evidence revealing treatment for a current right 
kidney cyst or disorder was not considered previously.  
Current evidence of a current right kidney cyst, coupled with 
the veteran's testimony concerning the events and 
circumstances of how he sustained a right kidney disorder 
during service is neither cumulative nor redundant evidence.  
In view of the basis for the prior final denial, it must be 
concluded that this evidence showing current disability is 
significant and must be considered in order to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156(a).  Therefore, 
the Board concludes that the claim of service connection for 
kidney disability has been reopened.

II.  Increased Rating for Dermatophytosis/Tinea Pedis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Preliminarily, it is important note that by regulatory 
amendment effective August 30, 2002, substantive changes were 
made to the schedular criteria for evaluation of skin 
diseases, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833; 67 Fed. Reg. 49596- 49599, July 31, 2002.  The RO 
has considered both versions of the criteria with respect to 
this claim; thus there is no prejudice to the veteran in the 
Board's consideration of both the old and new criteria.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).   

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

A VA clinical entry dated in May 2002 shows that an 
examination of the extremities revealed no sign of tinea 
pedis.  A VA diabetic foot examination in May 2002 indicated 
that the veteran had healthy skin without ulcers, 
inflammation or calluses.  It was reported that his 
medications included Clotrimazole.  In early January 2003 a 
VA medical entry revealed that the veteran had mild tinea 
unguium involving the toenails on his right foot.  Lamisil 
was prescribed.   

A personal hearing was held at the RO in early January 2003.  
The veteran testified that he had been having itching 
problems with his feet since 1967, and that he used 
Clotrimazole as medication to treat his feet since 1999, 
which is the first time he used medication for his feet.  He 
stated that his toenails were starting to deteriorate. The 
veteran testified that he had flare-ups of sores on his feet 
sometimes, that required him to change his socks to two three 
times a day.  The veteran's spouse testified that she had 
assisted the veteran with his feet and that he had received 
private and VA medical treatment for his feet.  Photographs 
of the veteran's feet were submitted at the hearing and are 
incorporated in the claims file.  

A VA medical examination for skin diseases was performed in 
February 2003.  It was reported that the veteran developed 
thickening of the skin and scaling on both feet that worsened 
during the summer.  The veteran reported that he changed his 
socks twice a day and washed his feet daily.  Otherwise his 
feet became markedly scaly with small blisters that itched 
severely. At their worst it was reported that his feet did 
not allow him to walk, and during flare-ups he developed 
scaling and blisters on the sides of his feet, with 
significant scaling between his toes.  The veteran reportedly 
had had toenail problems for 35 years and it was indicated 
that they often became thick, crumbly, and uncomfortable.  
When the nails were overgrown, walking and putting on shoes 
was difficult.  The use of Lamisil had caused no improvement 
of his feet.  It was reported that the veteran's problem was 
persistent and never completely resolved.  

The examination revealed that the veteran's feet were 
diffusely dry and scaling with calluses.  There was moderate 
onycholysis and onychodystrophy involving the first, third, 
and fifth toenails on the right, and the second, and fifth 
toenails on the left.  It was indicated that a KOH 
examination was equivocal.  The diagnosis was: Tinea pedis 
with onychomycosis.  The use of pulsed Sporax was planned.  
In an April 2003 VA clinical entry it was reported that the 
veteran had tinea unguium, and that Terbinafine was 
prescribed.    

The evidence of record reveals the veteran's complaints of 
scaling and thickening of the skin of his feet with flare-ups 
and blisters on occasion and thick and crumbling toenails, 
that in worst cases interfere with his ability to ambulate.  
The most recent VA medical examination of the skin revealed 
an assessment of tinea pedis with onychomycosis manifested by 
scaling of the feet and calluses, and toenails of both feet 
clinically described as involving onycholysis and 
onychodystrophy. 

Considering the old regulations, Diagnostic Code 7806, 
eczema, a review of the evidence does not reveal the 
veteran's dermatophytosis of the feet symptoms equate to 
exudation or itching constant, extensive lesions, or marked 
disfigurement, the requirements for a 30 percent disability 
evaluation.  Further, under the new regulations Diagnostic 
Codes 7813-7806 dermatophytosis and dermatitis or eczema, a 
30 percent disability evaluation 0 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas is affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The 
dermatophytosis involves the veteran's feet, which is neither 
20 to 40 percent of the entire body or an exposed surface.  
Further, while medication has been prescribed to treat the 
veteran's skin disorder of the feet, there is absolutely no 
indication that the treatment that has been prescribed 
includes either corticosteroids or other immunosuppressive 
drugs; most recently Terbinafine was prescribed.  
Additionally, reported functional impairment of the feet 
attributed to the skin disability was not shown by the 
objective clinical findings.  

The Board has considered the veteran's testimony from the 
January 2003 personal hearing where he reported his 
complaints and symptoms regarding his feet. The Board 
concludes that the weight of the veteran's testimony is 
limited since the evidence of record does not reveal 
pathology which equates to the criteria necessary for a 
higher disability evaluation. 

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  The preponderance 
of the evidence is against the veteran's claim, and a rating 
in excess of 10 percent for dermatophytosis of the feet. 


ORDER

The veteran's claim of entitlement to service connection for 
kidney disability has been reopened.  To this extent, the 
appeal is granted subject to the provisions in the following 
remand section of this decision.

Entitlement to a rating in excess of 10 percent for 
dermatophytosis/tinea pedis is not warranted.  To this 
extent, the appeal is denied. 


REMAND

With regard to the reopened kidney disability issue, service 
medical records show that the veteran received treatment for 
symptoms that were clinically assessed as a probable kidney 
infection.  Pertinent medical findings at discharge from 
service reveal no evidence of a kidney disorder, and VA 
medical examination records shortly after service show no 
evidence of a kidney disorder.  However, at that postservice 
VA medical examination, the veteran's complaints of left 
costovertebral pain were reported.  Further, his complaints 
of kidney pain were reported in a statement received to 
reopen his claim in 1976.  Since that time the veteran has 
reported kidney pain and as indicated previously, a right 
kidney cyst has been shown currently.  It was suggested in 
January 2003 VA clinical findings that a cystic neoplasm 
could not be excluded.  The Board believes that a VA 
examination with etiology opinion is necessary with regard to 
this issue. 

In a August 2003 rating decision, the RO denied entitlement 
to an effective date prior to August 2, 2002 for a 10 percent 
rating for dermatophytosis of the feet.  Subsequently, a 
January 2004 statement from the veteran's representative 
listed the effective date issue and effectively constituted a 
notice of disagreement on the effective date issue.  This 
matter must be referred to the RO for issuance of a statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999); 
38 C.F.R. §§ 19.26 (2003).  The Board notes here that the new 
claim of clear and unmistakable error in the 1969 rating 
decision has not yet been adjudicated by the RO and has been 
referred to the RO in the introduction of this decision. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003). 

2.  With regard to the issue of an 
effective date prior to August 2, 2002, 
for a 10 percent rating for 
dermatophytosis/tinea pedis, the RO 
should undertake all actions required by 
38 C.F.R. §§ 19.26, 19.29, 19.30, 
including issuance of a statement of the 
case so that the veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.  

3.  The RO should afford the veteran an 
appropriate VA examination to ascertain 
the nature and etiology of the kidney 
disability.  All appropriate tests and 
studies should be performed.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After examining the veteran 
and reviewing the claims file (to include 
service medical records), the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current kidney disability is causally 
related to the veteran's active duty 
service, to include symptomatology noted 
in service medical records.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
kidney disability is warranted.  If the 
benefit remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



